Citation Nr: 0114986	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  98-06 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD including bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
February 1971.

The current appeal arose from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  The RO, in pertinent part, denied 
entitlement to service connection for PTSD, and determined 
that the claim of service connection for bipolar disorder was 
not well grounded.  The RO affirmed the forgoing denials in 
September 1997.

The veteran provided oral testimony before a Hearing Officer 
at the RO in December 1997, a transcript of which has been 
associated with the claims file.

In January 2000 the Board of Veterans' Appeals (Board) 
remanded the case to the RO in response to the veteran's 
request to provide oral testimony before a travel Member of 
the Board at the RO.

In February 2001 the veteran provided oral testimony before 
the undersigned Member of the Board at the RO, a transcript 
of which has been associated with the claims file.

During the hearing held at the RO before the undersigned, the 
veteran argued that his variously diagnosed psychiatric 
disorders were all related to service.  The only claims which 
have been procedurally prepared and certified for appellate 
review are service connection for PTSD and bipolar disorder.  
The veteran's claims of service connection for psychiatric 
disorders other than PTSD and bipolar disorder are referred 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on and after the date of enactment of the VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

With regard to the claim of entitlement to service connection 
for PTSD, the appellant contends that he is entitled to 
service connection for such disability, asserting that he was 
the victim of personal assault and psychological/physical 
abuse during active service causing PTSD.  In the 
alternative, he argues that bipolar disorder resulted from 
the same experiences.

The record contains a VA psychiatric hospital summary dated 
in May 1997 reflecting treatment for diagnosed PTSD with 
psychotic symptoms of auditory hallucinations as well as 
nightmares and flashbacks secondary to events surrounding 
shoulder surgery in service. 

At a December 1997 hearing before a Hearing Officer at the 
RO, the appellant testified that during active duty he was 
subjected to blanket-parties and physical beatings by other 
servicemen for allegedly faking physical disabilities and 
going to the hospital only to be sent back to duty after 
nothing was found wrong with him on physical examination.  T 
4-5.  He noted that following shoulder surgery during that 
time he became scared and went AWOL.  He then had nightmares 
of the surgery.  T-6.  He noted that his psychiatrist thought 
he might have awakened during surgery as some people did.  T-
6.  He noted first having treatment for PTSD many years after 
service.  T-7.  It was brought out at the hearing that a VA 
physician indicated that the appellant had PTSD associated 
with the nightmares and intrusive imagery of his military 
experience.  T-10.   

During the February 2001 travel board hearing it was noted 
that the appellant's claim of entitlement to service 
connection for PTSD was based on inservice noncombat 
stressors surrounding events leading to surgery in March 
1970.  T-2.  It was noted that prior to surgery the appellant 
was accused of faking his symptoms by command and 
consequently had difficulty with military authorities.  T-3.  
The appellant noted that prior to surgery he had been falling 
out of formation due to sickness and taken to the emergency 
room.  T-3.  Every time he went to the emergency room the 
doctor said that nothing was wrong with him.  T-3.  It 
finally got to the point where he would fall out, and the 
ambulance would not come for him.  T-3.  His first sergeant 
and company commander decided to court martial him for 
dereliction of duty and malingering.  T-3.  

His first sergeant let the other servicemen know the 
appellant was holding up their training program so they 
retaliated against him and started hitting him.  T-3.  A 
doctor gave him a direct order not to go to the hospital.  T-
4.  He returned to the hospital despite the threats, and an 
orthopedic surgeon scheduled him for surgery the next 
morning.  T-4.  Instead of receiving convalescence after 
surgery, he was resentenced to court martial for disobeying a 
direct order by going to the hospital.  T-4.

The appellant started having nightmares of people including 
military policemen pursuing and trying to kill him.  T-4.  He 
heard and saw doctors coming in to operate on him and hold 
him down on the table.  T-5.  He reported being the target of 
physical abuse and blanket parties.  T-5.  The events 
surrounding his surgery made him fear for his life.  T-6.  He 
was in constant fear for his life.  T-7.  

In order to grant service connection for PTSD to a non-combat 
appellant, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Veterans who claim service connection for disability due to 
an in-service personal assault face unique problems 
documenting their claims.  Because personal assault is an 
extremely sensitive issue, many incidents of personal assault 
are not officially reported, and victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.

Alternate sources that may provide credible evidence of an 
in-service personal assault include medical or counseling 
treatment records following the incident, military or 
civilian police reports, reports from crisis intervention or 
other emergency centers, statements from confidants or 
family, copies of diaries or journals, or behavior changes 
documented or observed at the time of the incident, such as 
obsessive behavior at the time of the incident, increased 
interest in test for sexually transmitted diseases, 
termination of primary relationships, or alcohol and drug 
abuse.  The RO has been unable to obtain ,ore definitive 
information from the veteran in an attempt to verify the 
occurrence of the alleged in-service assault on the veteran.

In personal assault claims, secondary evidence may need 
interpretation by a physician, especially if it involves 
behavior changes.  Evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician.  M21-1, 
Part VI, 11.38.

In this case, the diagnosis of PTSD, has been made in 
reliance on the appellant's reports of exposure to noncombat-
related stressors; thus, it is imperative that the occurrence 
of the alleged in-service stressors be verified (see Patton 
v. West, 12 Vet. App. 272 (1999) noting that in personal-
assault cases, VA has more particularized requirements under 
Manual M21-1, Part III, 5.14c to establish occurrence of an 
in-service stressor than in the case of a combat-related 
stressor, and it may be shown by special alternative 
evidentiary-development procedures).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under VCAA 
the Board is deferring adjudication of the issues of 
entitlement to service connection for PTSD pending a remand 
of the case to the RO for further development as follows:

1.  The RO should contact the National 
Personnel Records Center and/or any other 
appropriate service department for the 
purpose of obtaining any additional 
outstanding service medical records.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard the RO should contact the 
appellant and request that he identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of PTSD 
and bipolar disorder.

After securing any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
appellant's complete treatment reports 
from all sources identified whose records 
have not previously been secured.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

4.  The RO should request the veteran to 
provide more specific details regarding 
his alleged in-service stressor(s).  



He should be asked to provide as 
specifically as possible, the dates and 
locations of any alleged stressor(s) and 
any other information pertinent to 
verification.

5.  With respect to his claim that he was 
assaulted, the RO should afford the 
veteran the opportunity to submit any 
alternate available sources that may 
provide credible support to the in-
service personal assault(s) to support 
his claim for service connection for 
PTSD, as provided in M21-1, Part III, 
para. 5.14(c).

The veteran should be asked to provide 
any additional information possible 
regarding assaults and to identify 
potential alternative sources for 
supporting evidence of such reports.  In 
particular, the veteran should provide as 
much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.

The veteran is advised that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.

6.  The RO should then request any 
supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.

7.  The RO should review the entire 
claims file and prepare a summary of the 
unverified claimed stressor(s) based on a 
review of all pertinent documents, to 
include the veteran's PTSD Questionnaire 
and all medical records.

The summary and all associated documents, 
including a copy of this remand, all 
available service medical and personnel 
records, and any written stressor 
statement should then be sent to the U.S. 
Armed Forces Service Center for the 
Research of Unit Records (USASCRUR), to 
obtain verification of the claimed 
stressor(s).  The USASCRUR should be 
requested to provide any information, 
which might corroborate any of the 
veteran's alleged stressors.

8.  The RO should seek review by a VA 
psychiatrist of the appellant's claims 
file, for the purpose of identifying and 
examining all records indicating any 
change in behavior or performance 
subsequent to the incident(s) alleged by 
the veteran to have occurred during 
active service and obtain an opinion as 
to the clinical significance, if any, of 
such evidenced changes.  A copy of the 
opinion obtained as a result of this 
psychiatric review should be associated 
with the claims file.

9.  Thereafter, the RO must make a 
specific determination as to whether 
there is credible supporting evidence 
that a claimed in-service stressor or 
stressors actually occurred.  See Patton, 
12 Vet. App. 272.  If the RO determines 
that the record establishes the existence 
of an in-service stressor or stressors, 
the RO must specifically identify the 
stressor(s) established by the record.

10.  Following the above, the RO should 
arrange for a VA special psychiatric 
examination of the veteran.

The claims file, a separate copy of this 
remand, the stressor list compiled by the 
RO, and any information provided by the 
USASCRUR must be provided to the examiner 
for review prior and pursuant to 
conduction and completion of the 
examination, and the examination report 
must be annotated by the examiner in this 
regard.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

The examiner should determine the 
following:

(a) What is the correct diagnosis of any 
current psychiatric disability or 
disabilities?

In making the determination, the 
examination should include all 
appropriate tests and evaluations, 
including psychological testing with 
pertinent subscales.  The examiner should 
utilize the 4th edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses, and 
identify all existing psychiatric 
diagnoses.

(b) With respect to each such diagnosed 
disability, is its at least as likely as 
not that the disability (including PTSD 
and/or bipolar disorder) is causally 
related to service?  




In this context, if the diagnosis of PTSD 
is deemed to be appropriate, the examiner 
should indicate specifically how the 
diagnostic criteria for PTSD are met, to 
include specifically the stressor or 
stressor events the claimant 
reexperiences and whether PTSD is related 
to the stressor(s).

The Board emphasis that even if the 
examiner does not find a diagnosis of 
PTSD to be warranted, or finds an 
additional diagnosis apart from PTSD such 
as bipolar disorder or other disorder is 
warranted, the examiner should address 
the relationship of such disability apart 
from PTSD to service.

If a diagnosis in addition to PTSD is or 
are found (such as bipolar disorder), the 
examiner should offer an opinion as to 
whether and how any such disorder is 
causally or etiologically related to 
PTSD.

The examiner should also determine 
whether the veteran's subjective 
complaints are consistent with the 
objective evidence of record and the 
objective evidence found on examination.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

11.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
accomplished.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand orders of the Board 
or Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance and further remand will 
be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 are fully complied with and 
satisfied. 

12.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should 
readjudicate the issues of entitlement to 
service connection for PTSD and a bipolar 
disorder.   

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until he is notified by the RO; however, the veteran is 
advised that failure to report for a scheduled VA 
examination(s) without good cause shown may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


